Order unanimously affirmed, with costs. Memorandum: We agree with the rationale and holdings in Matter of Bickford v Bickford (55 AD2d 719), Matter of Darene H. v Patricia S. (90 Misc 2d 558), Wayne County Dept. of Social Servs. v Shultz (81 Misc 2d 603), Matter of Campas v Campas (61 Misc 2d 49), and Matter of McManus v *1028Lollar (36 Misc 2d 1046); and decline to accept the view expressed in Matter of Parker v Stage (55 AD2d 662) insofar as it is in disagreement with the holding in the Bickford case (supra). (Appeal from order of Wayne County Family Court—public assistance reimbursement.) Present—Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.